In a probate proceeding, which was converted into an administration proceeding by order dated March 30, 1987, made upon a stipulation dated January 15, 1987, the administrator Alfred Saturno appeals from an order of the Surrogate’s Court, Suffolk County (Snellenburg, S.), dated December 18, 1987, which vacated his appointment and substituted the Public Administrator in his stead as temporary administrator.
Ordered that the order is affirmed, with costs payable by the appellant personally.
Contrary to the appellant’s contention that the order vacating his appointment as administrator of the estate of his deceased mother Albina P. Saturno was arbitrary and capricious, a review of the record discloses that the court’s determination was correct both on the law and on the facts. The appellant not only failed to qualify pursuant to the requirements of SCPA 708, but also failed to comply with the stipulation dated January 15, 1987, and the order dated March 30, 1987, from which he took no appeal. Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.